Citation Nr: 1414255	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-37 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, claimed as a neck disorder.

2.  Whether new and material evidence has been received to reopen service connection for a left shoulder disorder.

3.  Entitlement to an increased rating in excess of 20 percent for chronic lumbar strain.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1968 until May 1970.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the claim to reopen service connection for a left shoulder disorder, denied service connection for a cervical spine disorder, granted an increased rating of 20 percent, but no higher, for chronic lumbar strain, but denied the claim for TDIU.  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an informal hearing presentation, which has been considered as part of the claims file.  

The issues of entitlement to an increased rating in excess of 20 percent for chronic lumbar strain and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Cervical spine arthritis was not chronic during service, productive of symptomatology continuously since service, or manifest to a compensable degree within one year of the Veteran's separation from service. 

2.  There is no an in-service event, injury, or disease to which the current cervical spine disability may be related.

3.  Entitlement to service connection for a left shoulder disorder was denied in a December 2003 rating decision.  

4.  The Veteran did not file an appeal within one year of notice of the December 2003 rating decision.

5.  Additional evidence was not received within one year of notice of the December 2003 rating decision.

6.  The evidence associated with the claims file subsequent to the December 2003 decision is cumulative or redundant of evidence of record in December 2003.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

2.  The December 2003 rating decision denying service connection for a left shoulder disorder became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013).

3.  The criteria to reopen a claim of service connection for a left shoulder disorder have not been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Cervical Spine Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. §  3.159(a)(2).

The Veteran contends that a current neck or cervical spine disorder was incurred in service, but despite numerous inquiries he has not provided express details regarding an in-service event, injury or disease which may have resulted in his current neck arthritis.  For the reasons that follow, the Board finds that while the Veteran does have arthritis of the neck, it was not chronic during service, has not been productive of symptoms continuously since service, was not manifest to a compensable degree within one year of service separation, and is not otherwise related to service.

Service treatment records reflect no complaints or treatment referable to the neck or cervical spine.  On separation examination in April 1970, the Veteran affirmatively denied any history of arthritis or back trouble of any kind, in addition to any bone, joint, or other deformity.  Furthermore, physical examination showed that the neck and spine were normal.

Following separation from service in May 1970, the Veteran sought treatment at a private facility in May and June 1999.  At that time the Veteran reported that he was experiencing neck pain and numbness in the fingers of both hands.  X-ray imaging was ordered in June 1999, but the record appears to reflect that no imaging study was conducted.

In April 2003 the Veteran reported a pain in his neck for "over two months," but he denied any injury or trauma.  In a separate treatment report from the same day, the Veteran endorsed a five month history of neck pain, occurring mostly at night.  One year later, in April 2004, the Veteran reported a three to four year history of intermittent neck pain.  He again denied any history of trauma to the neck.  The assessment was of probable arthritis of the neck.  In May 2004, however, the Veteran reported only a six month history of neck pain.

Magnetic resonance imaging (MRI) in September 2004 revealed normal cervical vertebra alignment.  Mild right neural foraminal narrowing was noted at the C5-6 level, and a diffuse mild disc bulge was noted at the C6-7 level.  The impression was mild spondylosis of the cervical spine at that C5-6 and C6-7 levels.  In January 2009 an additional MRI was taken and compared with prior imaging studies.  Mild narrowing of the disc space was seen at the C5-6 level, but other disc spaces were well maintained.  The overall impression was mild discogenic disease changes at the C5-6 level, with associated mild spondylosis and foraminal stenosis as well as cervical straightening.

Based on the forgoing, the Board finds that the Veteran did not have any in-service neck injury, and current neck pain did not begin until almost 30 years after separation.  The Veteran is competent to report onset of neck pain, as pain is capable of lay observation.  38 C.F.R. § 3.159(a)(2).  Here, by the Veteran's own reports to treating physicians in 2003 indicate an onset of the current pain early that year.  Even assuming that pain had begun as early as 1999, this is still 29 years after separation, and therefore service connection is not warranted as a chronic disease under 38 C.F.R. §§ 3.303(b) and 3.307(a).  

The Board has also considered whether service connection for a current neck disorder may be warranted on a direct basis, but finds that one is not.  The Veteran's vague assertions of service connection are not competent lay evidence of an in-service event, injury, or disease.  The remaining record does not contain evidence, lay or medical, which indicates an in-service event, injury, or disease to which the current disability may be related.  The second element of service connection is not established.  Shedden, 381 F.3d at 1167.  

Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Petition to Reopen

The Veteran is seeking to reopen a previously denied claim of service connection for a left shoulder disorder.  

The RO issued a December 2003 rating decision denying a claim for service connection for a left shoulder disorder.  The Veteran was provided notice of the rating decision and his procedural and appellate rights in December 2003.  The Veteran did not file a notice of disagreement within one year.  New evidence was not received within one year.  The December 2003 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The RO based the denial on evidence from a July 2003 VA examination showing that the shoulders were normal despite the Veteran's complaints of pain, and the lack of any in-service complaints or treatment referable to the shoulders.  

At the time of the prior final denial, the evidence included private treatment records showing complaints of left shoulder pain with upper extremity radiating symptomatology, evidence of reduced range of motion, diagnoses of left shoulder strain and the Veteran's endorsement of current left shoulder pain.  The record also included the aforementioned VA examination showing no current diagnosis, and the Veteran's lay statements averring to a nexus to service.

Since the December 2003 RO decision, additional VA treatment records have been added to the claims file.  These records, which document complaints and treatment from 2003 to 2010, include additional reports of left shoulder pain.  These VA treatment records do not, however, establish that the Veteran has a current disability of the left shoulder beyond his subjective reports of pain.  The fact that the Veteran was experiencing left shoulder pain, was previously established, and thus these treatment records - while new - are not material as they do not tend to establish any previously unestablished fact.  The record still contains no evidence of an in-service onset, and no new evidence confirming a current diagnosis has been added to claims file.

Based on the foregoing, the Board finds that new and material evidence has not been received to reopen a claim of service connection for a left shoulder disorder.  The preponderance of the evidence is against the claims to reopen, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in December 2009, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Such a letter was sent to the Veteran in December 2009, thus meeting the requirements of notice as related to Kent.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010).  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  

The Veteran was not provided a VA examination or medical opinion in conjunction with either the cervical spine disability service connection claim or the petition to reopen the claim of service connection for a left shoulder disability.

In service connection claims, VA must provide a medical examination and medical opinion in part when there is competent evidence indicating that an in-service event, injury, or disease occurred to which the current disability may be related.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

As discussed above, the Veteran asserts, without any basis, the neck disability is related to service without identifying an in-service event, injury, or disease occurred to which the current disability may be related.  The service treatment records are silent as to any complaints or treatment referable to the neck, and on separation examination the neck was normal.  He did not report persistent or recurrent symptoms of a neck disorder until more than 30 years after separation from service.  He has not identified any event, injury, or disease to which the current disability may be related.  The remaining record does not other any competent evidence as to these points either.  As the Board expressly found above, the Veteran did not have an in-service event, injury, or disease of the neck; and consequently a VA examination as to the etiology of a current neck disorder is not warranted, even under the low threshold of McLendon.

The Veteran was not provided a VA examination in conjunction with attempt to reopen service connection for a left shoulder disability.  As discussed, new and material evidence has not been received to reopen that issue.  VA has no duty to provide a VA examination or medical opinion for the defective vision disorder.  38 C.F.R. § 3.159(c)(4)(iii); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).


ORDER

Service connection for a cervical spine disorder is denied.

The appeal to reopen service connection for a left shoulder disorder is denied. 


REMAND

The Veteran underwent a January 2010 VA examination in connection with his increased rating and TDIU claims.  He alleged that his spinal condition had increased in severity in his September 2010 VA Form 9.  His representative argues that a VA examination should be provided to ascertain the current severity of the chronic lumbar strain.  The Board agrees and remands for a new VA examination.  38 C.F.R. § 3.327(a) (2013).  The Board also instructs that the Veteran's VA treatment records be updated for the claims file to insure a complete record on appeal.  

As the issue of entitlement to a TDIU is inextricably intertwined with the claim for an increased rating for chronic lumbar strain, the issue of entitlement to a TDIU is not ripe for final appellate consideration.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must procure all relevant VA treatment records dated since April 2010, the date of the last treatment record procured by VA for the claims file.

2.  The AMC/RO must schedule the Veteran for a VA medical examination, provided by a qualified VA physician, to ascertain the current severity and manifestations of his service-connected chronic lumbar strain.  The claims file should be provided for the VA examiner's review prior to writing the examination report.  The VA examiner must conduct all testing required, to include any neurological testing, and review the results of any testing prior to completion of the examination report.

The VA examiner must also comment on the Veteran's current level of social and occupational impairment due to his service-connected chronic lumbar strain.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination must be directly addressed and discussed in the examination report.  If no opinion can be rendered, an explanation must be set forth.

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


